United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3615
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   David Giannetto

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                              Submitted: July 19, 2019
                                Filed: July 24, 2019
                                   [Unpublished]
                                   ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       David Giannetto directly appeals after he pleaded guilty to bank fraud and the
district court1 sentenced him to a within-Guidelines prison term. His counsel has


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
moved for leave to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence was unreasonable. Giannetto has filed a
pro se brief, claiming ineffective assistance of counsel.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (sentences are reviewed for substantive reasonableness under
deferential abuse of discretion standard; abuse of discretion occurs when court fails
to consider relevant factor, gives significant weight to improper or irrelevant factor,
or commits clear error of judgment in weighing appropriate factors). The record
establishes that the district court adequately considered the sentencing factors listed
in 18 U.S.C. § 3553(a). See United States v. Wohlman, 651 F.3d 878, 887 (8th Cir.
2011) (court need not mechanically recite § 3553(a) factors, so long as it is clear from
record that court actually considered them in determining sentence). We decline to
consider Giannetto’s pro se ineffective-assistance-of-counsel claim on direct appeal.
See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006)
(ineffective-assistance claims are best litigated in collateral proceedings, where record
can be properly developed).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-